Per Curiam,.

The decree of the judge, founded on the verdict of the jury, having liberated the proporty seized, it ought to have been restored to the claimant. The certificate of the judge, of reasonable cause, can operate to bar an action only when the property is restored, according to the proviso in the statutes. The deduction of the expenses does not appear to be justified by any law; and the sale of the property, under an order of the judge, which appears to have no legal authority, cannot affect the plaintiff’s right to recover the full value of the chattels of which he has been deprived.

Judgment on the verdict.